FILED
                             NOT FOR PUBLICATION                            JUN 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN ANTONIO LLAMAS REYES,                       No. 08-70365

               Petitioner,                       Agency No. A037-516-672

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Juan Antonio Llamas Reyes, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s removal order and denying his motion to remand.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to remand, Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1062 (9th

Cir. 2008), and review de novo claims of due process violations, Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion by denying Llamas Reyes’ motion to

remand, because the BIA considered the evidence he submitted and acted within its

broad discretion in determining that the evidence was insufficient to warrant

remand. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (The BIA’s denial

of a motion to reopen shall be reversed if it is “arbitrary, irrational, or contrary to

law.”).

      We reject Llamas Reyes’ due process claim because the BIA’s decision

explained its analysis of the evidence Llamas Reyes submitted with the motion to

remand, and reflects that the BIA properly considered the issues raised by Llamas

Reyes’ motion. See Lopez v. Ashcroft, 366 F.3d 799, 807 n.6 (9th Cir. 2004)

(“[T]he [BIA] does not have to write an exegesis on every contention.”) (internal

quotation marks omitted).

      PETITION FOR REVIEW DENIED.




                                            2                                      08-70365